 


116 HRES 80 EH: Ranking certain Members of a certain standing committees of the House of Representatives. 
U.S. House of Representatives
2019-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 80 
In the House of Representatives, U. S., 
 
January 28, 2019 
 
RESOLUTION 
Ranking certain Members of a certain standing committees of the House of Representatives.  
 
 
That the following named Members be, and are hereby, ranked as follows on the following standing committees of the House of Representatives: Committee on Education and Labor:Mr. Walker (to rank immediately after Mr. Banks).

Committee on Homeland Security:Mr. McCaul (to rank immediately after Mr. King of New York); and Mr. Higgins of Louisiana (to rank immediately after Mr. Walker).   Karen L. Haas,Clerk. 